Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2019

                                     No. 04-19-00332-CV

    Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                              v.

                    SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                   Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-17-0027-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER
        Appellee’s second motion for extension of time to file its brief is GRANTED. Appellee’s
brief is due January 17, 2020. No further extensions will be granted absent extenuating
circumstances.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court